Oo Oo ND A FP WY NO &

NO NO NY NY DYN NY. NY NY NO ee Ru ea ea ea ea aa a
eo NAN wn FP WD NY K&§ COD OD OHH DA WH BR WD HH KSB |]

 

Case 2:19-cr-00898-DLR Document 1 Filed 07/30/19 Page 1 of 1

 

   
   
 

_ ZL ____ LODGED
___ RECEIVED ___—COPY
MICHAEL BAILEY
United States Attorney JUL 3 0 2019
District of Arizona
CLERK US DISTCT COURT
Kevin M. Rapp OF ARIZONA

 
 

 

BISTACT
Assistant U.S. Attorney Om Mi DEPUTY
Arizona State Bar No. 014249 —
Two Renaissance Square
40 N. Central Ave., Suite 1200
Phoenix, Arizona 85004

Bmedl: bevin capp@ucdol cov@usdoj. gov S H ALE : »
Attorneys for Plaintiff } : “C
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

        

United States of America, Case No. CR-19-00898-PHX-DLR (DMF)
Plaintiff, MOTION TO SEAL INDICTMENT
VS.
(Filed Under Seal)
David Allan Harbour,
Defendant.

 

 

 

The United States of America, by and through counsel undersigned and pursuant
to Fed.R.Crim.P. 6(e)(4), moves this Court for an Order sealing the Indictment and this
motion and order filed in this matter until the arrest of the defendant.

Excludable delay under 18 U.S.C. § 3161(h) will occur as a result of this motion
and order based thereon.

Respectfully submitted this 30th day of July, 2019.

MICHAEL BAILEY
United States Attorney
District of Arizona

Balt ly

KEVIN M. RAPP
Assistant United States Attorney

 
